IN THE
TENTH COURT OF APPEALS










 

No. 10-07-00052-CR
 
Darlene D. Gentry,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the 19th District Court
McLennan County, Texas
Trial Court No. 2006-20-C1
 

STATEMENT OF RECUSAL

 




          I hereby recuse myself from further participation in this
case.
 
 
                                                                                    _____________________________
                                                                                    FELIPE REYNA
                                                                   Justice
 
                                                                   Date:
________________________


sionok="f" gradientshapeok="t" o:connecttype="rect"/>
 

 

 
IN THE
TENTH COURT OF
APPEALS










 

No. 10-03-00084-CV
 
Maria Rivera,
                                                                      Appellant
 v.
 
Mary Ann Novosad,
                                                                      Appellee
 
 

From the 12th District Court
Madison County, Texas
Trial Court # 01-9666-012-01
 

MEMORANDUM Opinion

 



          Appellant
Maria Rivera has filed a motion to dismiss her appeal stating the appeal has
now been resolved and the settlement reached is final.  
          This
appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).  Costs are taxed
against Appellant.  Id. (d).
                                                                   TOM
GRAY
                                                                   Chief
Justice
 
Before Chief Justice
Gray,
          Justice Vance, and
          Justice Reyna
Appeal dismissed
Opinion delivered and
filed March 16, 2005
[CV06]